Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 10/21/2019.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPN 20190123931 to Schuster et al. 
The applied reference has a common applicants/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Per claim 1:
Schuster discloses: 
1. A building management system comprising: 
(Paragraph [0057] “BMS controller 366 to monitor or control a variable state or condition within building zone 306”); 
a controller comprising a processing circuit configured to: 
obtain a vibration data set related to vibrations of the building equipment (Paragraph [0022] “receiving a vibration dataset associated with a machine controlled by the BMS. The vibration dataset includes machine metadata, machine operating conditions, and one or more time waveforms”); 
analyze the vibration data set by one or more machine learning models (Paragraph [0033] “analytics application can then extract various features from the vibration data in order to assemble a feature vector for input to one or more machine learning models”) to generate a set of probabilities, the set of probabilities related to a probability that the vibration data set is abnormal (Paragraph [0103] “output of models 610 can include predicted conditions of a component (e.g., probability of problem associated with bearings)… abnormal regions of the frequency domain data”); 
identify the vibration data set as normal or abnormal based on the set of probabilities (Paragraph [0096] “the frequency domain data as well as the raw time domain data can be indicative of normal or abnormal function of a machine component”); and 
(Paragraph [0098] “analyze vibration data… BMS 400 can resolve problems detected through the analytics by operating building equipment or scheduling maintenance”).

Per claim 2:
Schuster discloses: 
2. The building management system of claim 1, wherein the processing circuit is configured to: 
perform one or more fast Fourier transforms on the vibration data set to generate a fast Fourier transform (FFT) spectra (Paragraph [0101] “analytics application can be configured to convert time domain data from the drive end and non-drive end of motor 504 as well as time domain data from compressor 504 into the frequency domain using an FFT calculation”); 
wherein analyzing the vibration data set  (Paragraph [0085] “Analytics flow 600 is shown to include a vibration dataset 602”) comprises providing the FFT spectra to the one or more machine learning models to generate the set of probabilities (Paragraph [0103] “output of models 610 can include predicted conditions of a component (e.g., probability of problem associated with bearings)”).

Per claim 3:
Schuster discloses: 
(Paragraph [0100] “image of each of these spectrograms can then be generated and analyzed by a convolutional neural network for anomaly detection or image classification”) configured to analyze one or more frequency ranges of the FFT spectra for abnormalities (Paragraph [0100] “the analytics application can be configured to extract various features from vibration dataset 602. Features can include FFT calculations (e.g., frequency domain data)”).

Per claim 4:
Schuster discloses: 
4. The building management system of claim 1, wherein the processing circuit is configured to: 
provide the vibration data set to an analyst (Paragraph [0085] “Analytics flow 600 is shown to include a vibration dataset 602”) responsive to identifying the vibration data set as abnormal (Paragraph [0098] “analyze vibration data… BMS 400 can resolve problems detected through the analytics by operating building equipment or scheduling maintenance”); and 
obtain analyst feedback from the analyst indicating whether the analyst believes the vibration data set is abnormal (Paragraph [0033] “output condition scores and other data of interest that can be accessed by analysts and technicians through the BMS”); 
(Paragraph [0033] “the analytics application can automatically schedule maintenance events and control the building equipment (e.g., by changing setpoints) depending on the outcome of the analytics”).

Per claim 5:
Schuster discloses: 
5. The building management system of claim 1, wherein the processing circuit is configured to: generate a report responsive to identifying the vibration data set as normal or abnormal; and provide the report to a user device (Paragraph [0098] “the analytics application can be configured to analyze vibration data from chiller assembly 500 in order to provide reporting and monitoring functionality”).


Claims 8-12 is/are the method claim corresponding to apparatus/system claims 1-5 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-5 respectively, as noted above.

Claims 15-19 is/are the controller claim corresponding to system claims 1-5 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-5 respectively, as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over USPN 20190123931 to Schuster et al. in view of USPN 20020144551 to Satsangi.
The applied reference has a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The modification would be obvious because of one of ordinary skill in the art 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Per claim 6:
Schuster dislcoses:
6. The building management system of claim 1, wherein the corrective action comprises at least one of: scheduling maintenance or replacement for the building equipment (Paragraph [0098] “BMS 400 can resolve problems detected through the analytics by operating building equipment or scheduling maintenance”); 
Schuster does not explicitly disclose generating an abnormal report describing abnormality in the vibration data set; or disabling the building equipment.
(Since this appears to be MARKUSH type language requiring at a minimum just one from the list, NATARAJAN teaches Paragraph [0010] “generate an equipment condition status report for the maintenance staff. Vibration trending of equipment faults may alert the operations staff of frequent faults, such as equipment unbalance (leading to abnormal vibrations in HVAC & propulsion blowers)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of generating an abnormal report describing abnormality in the vibration data set; or disabling the building equipment as taught by Satsangi into the method of building management systems as taught by Schuster. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of generating an abnormal report describing abnormality in the vibration data set; or disabling the building equipment to provide an efficient technique to schedule maintenance of equipment so as to reduce maintenance costs and increase maintenance efficiency as suggested by Satsangi (paragraph [0005-0006]).
 

Per claim 7:
The rejection of claim 1 is incorporated and further, Schuster does not explicitly discloses wherein identifying the vibration data set as normal or abnormal comprises at least one of: determining whether a maximum probability of the set of probabilities exceeds a threshold 
However, Satsangi discloses in an analogous computer system wherein identifying the vibration data set as normal or abnormal comprises at least one of: determining whether a maximum probability of the set of probabilities exceeds a threshold probability; or providing the set of probabilities to a model configured to label the vibration data set as normal or abnormal based on the set of probabilities (Since this appears to be MARKUSH type language requiring at a minimum just one from the list, Satsangi teaches Paragraph [0015] “When ;a vibration signature exceeds the threshold level, an alarm is generated for the equipment 22. The alarm may simply indicate that a fault is present or indicate that a particular fault has been detected. The alarm is an indication that the equipment should be flagged for inspection during the next scheduled maintenance outage”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein identifying the vibration data set as normal or abnormal comprises at least one of: determining whether a maximum probability of the set of probabilities exceeds a threshold probability; or providing the set of probabilities to a model configured to label the vibration data set as normal or abnormal based on the set of probabilities as taught by Schuster into the method of building management systems as taught by Schuster. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein identifying the vibration data set as normal or abnormal comprises at least one of: determining 

Claims 13-14 is/are the method claim corresponding to apparatus/system claims 6-7 respectively, and rejected under the same rational set forth in connection with the rejection of claims 6-7 respectively, as noted above.

Claims 20 is/are the controller claim corresponding to system claims 6 and rejected under the same rational set forth in connection with the rejection of claims 6 as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 7283914 B2 discloses the present invention is directed to a system and method of monitoring assets of an enterprise, wherein the assets perform a process and include machines subject to vibration. The system includes a vibration diagnostic software system integrated with a process automation system and a computerized maintenance management system to provide a single window interface for controlling and monitoring a process, for monitoring and analyzing the vibration of the machines associated with the process and for managing the maintenance of 
US 20060042177 A1 discloses the present invention discloses an earthquake detection control system, comprising: a detection device, having a plurality of vibration sensors and a microprocessor, the detection device uses the ON/OFF states of the vibration sensors to detect the occurrence of earthquake and uses the microprocessor to calculate the number of the ON/OFF states so as to obtain vibration data; a central monitor computer 2 for receiving, analyzing and judging the vibration data and outputting an output signal representing earthquake intensity; and a control device 3 for generating a control signal according to the output signal so as to perform a predetermined control action.
US 7940685 B1 certain exemplary embodiments provide a method that can comprise establishing a tunnel between a monitor and at least one router; sending a message to join a multicast transmission; and/or transmitting a packet via the tunnel to a router. The packet can comprise a source address of the network monitor and a destination address comprising a multicast address.

Tai, Yu-chin, Cheng-wei Chan, and Jane Yung-jen Hsu. "Automatic road anomaly detection using smart mobile device."
Khorsheed, Raghad M., and Omer Faruk Beyca. "An integrated machine learning: Utility theory framework for real-time predictive maintenance in pumping systems."
Yan, Weizhong, and Lijie Yu. "On accurate and reliable anomaly detection for gas turbine combustors: A deep learning approach."

(571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193